ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 07/07/2022 is acknowledged. However, the amendment has not been entered given that it requires further search and consideration for claim 23. Specifically, the amendment has not been entered in light of amendment to claim 23 reciting the organic glass base substrate has a thickness of 3.0 to 50 mm which requires further search and consideration. 

/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787